t c memo united_states tax_court charles joseph moser petitioner v commissioner of internal revenue respondent docket no 4485-10l filed date charles joseph moser pro_se joline m wang for respondent memorandum opinion vasquez judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to sustain the filing of a federal tax unless otherwise indicated all sections references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure lien to collect petitioner’s unpaid federal_income_tax liabilities for and the matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule to which petitioner objects we conclude that there is no genuine issue as to any material fact and respondent is entitled to summary_judgment as a matter of law background petitioner did not file a federal_income_tax return for or consequently the internal_revenue_service irs prepared substitutes for returns for both years on the basis of information returns filed by third-party payors with the irs on march and date the irs mailed petitioner statutory notices of deficiency for and respectively these notices were addressed to petitioner’s last_known_address p o box humphrey ne petitioner has lived at the same address since but has used a couple of different post office boxes as proof that the irs mailed the notices of deficiency respondent attached to his motion for summary_judgment an irs certified mailing list containing the name and address of the sender and recipients the article number of each parcel the date of mailing the year of the statutory_notice_of_deficiency a designation that the postage fees were paid and a postmaster stamp--the same information as found on u s postal service form_3877 form petitioner did not file a petition with the court contesting the deficiency determinations and on date and date the irs assessed the tax for and respectively petitioner failed to pay the assessed tax and on date the irs sent him letter final notice--notice of intent to levy and notice of your right to a hearing levy notice petitioner received and signed for the levy notice on date but did not request a collection_due_process cdp hearing on date the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date the irs received petitioner’s timely filed form request for a collection_due_process or equivalent_hearing cdp hearing request in which he requested a cdp hearing to dispute the underlying tax_liabilities petitioner did not request any collection alternatives on date settlement officer maryanne phillips of the irs office of appeals appeals sent petitioner a letter scheduling a telephone cdp hearing for date the letter advised petitioner that appeals could consider the underlying tax_liabilities only if he had not otherwise had an opportunity to dispute the liabilities with appeals or had not received statutory notices of deficiency for the liabilities in question the letter further advised petitioner that in order for settlement officer phillips to consider collection alternatives he had to provide her with form 433-a collection information statement for wage earners and self-employed individuals file all required tax returns and make estimated_tax payments for finally the letter instructed petitioner to contact settlement officer phillips within days if the scheduled time for the cdp hearing was inconvenient or if he would prefer a face-to-face hearing on date petitioner sent settlement officer phillips a fax requesting a face-to-face cdp hearing or in the alternative a more convenient date and time for a telephone hearing the fax was inadvertently misplaced in another settlement officer’s mailbox on date settlement officer phillips was unable to reach petitioner at the scheduled time for the cdp hearing and on that same day she sent him a letter providing him with an additional days to provide the previously requested information on date petitioner sent settlement officer phillips a letter setting forth his frustrations in contacting her and disputing the underlying tax_liabilities this letter was also misplaced in the other settlement officer’s mailbox settlement officer phillips requested signed tax returns for and even though petitioner has not filed a tax_return since on date settlement officer phillips received the two misplaced items and determined that it was appropriate to proceed with collection on the basis of her review of the items and the case file on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the lien on date petitioner timely filed a petition with the court on account of the misplacement of petitioner’s correspondence respondent’s counsel filed a motion with the court on date to remand the case to appeals so that the irs could conduct a face-to-face cdp hearing with petitioner petitioner had no objection to the motion which the court granted on date pursuant to the court’s order settlement officer jane edwards of appeals conducted a face-to-face cdp hearing with petitioner on date in omaha nebraska at the hearing settlement officer edwards asked petitioner whether he had received the statutory notices of deficiency for and petitioner responded that he thought he had petitioner provided settlement officer edwards with a document from the county property assessor listing his address as p o box humphrey ne the same address as listed on the notices of deficiency and the irs certified mailing list petitioner told settlement officer edwards that he could prepare all of the delinquent tax returns and provide a completed form 433-a settlement officer edwards gave petitioner a deadline of date which she later extended to date petitioner did not send any of the requested information and on date respondent sent petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the lien i summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law ii determination to sustain the notice_of_federal_tax_lien if a taxpayer requests a hearing in response to a notice_of_federal_tax_lien or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6330 the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 we review all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner t c pincite goza v commissioner t c pincite the u s court_of_appeals for the eighth circuit to which an appeal of this case would lie absent a stipulation to the contrary describes the abuse_of_discretion standard as markedly deferential if the amount of tax owed is not in dispute courts may disturb the administrative decision only if it constituted ‘a clear abuse_of_discretion in the sense of clear taxpayer abuse and unfairness by the irs ’ 497_f3d_828 8th cir quoting 439_f3d_455 8th cir rev’g 123_tc_85 a petitioner’s challenge to the underlying tax_liabilities petitioner disputes the underlying tax_liabilities for and sec_6330 precludes petitioner from challenging the existence or amount of the liabilities unless he did not receive statutory notices of deficiency for the liabilities or did not otherwise have an opportunity to dispute the liabilities a properly completed form_3877 reflecting the timely mailing of a notice_of_deficiency to a taxpayer at the taxpayer’s correct address by certified mail absent evidence to the contrary establishes that the notice was properly mailed to the taxpayer 530_f2d_781 8th cir the form is considered highly probative evidence that the notice_of_deficiency was sent to the addresses specified 94_tc_82 a certified mailing list containing the same information as form_3877 may also be relied upon to establish mailing jordan v commissioner tcmemo_2011_243 citing 136_tc_463 furthermore compliance with form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner see coleman v commissioner t c pincite if the presumption is raised and the taxpayer does not rebut the presumption the court may find that the taxpayer received the notice_of_deficiency thus precluding challenges to the underlying liability under sec_6330 see eg sego v commissioner t c pincite clark v commissioner tcmemo_2008_155 respondent attached to his motion for summary_judgment an irs certified mailing list containing the same information as found on form_3877 the record contains no evidence to rebut the presumption that the notices of deficiency for and were properly mailed to petitioner’s last_known_address petitioner did not dispute receiving the notices of deficiency to the contrary he admitted receiving the notice and could not recall whether he had received the notice but he told settlement officer edwards that he thought he had thus we find that petitioner had a prior opportunity to dispute the underlying tax_liabilities for and and was precluded from challenging the liabilities at the cdp hearing while petitioner stated to settlement officer edwards at the cdp hearing that he has used a couple of different post office boxes he provided to settlement officer edwards a document listing his address as p o box humphrey ne the same address as listed on the irs certified mailing list even assuming arguendo that petitioner did not receive the statutory notices of deficiency he otherwise had a prior opportunity to challenge the underlying tax_liabilities by timely filing a request for a cdp hearing in response to the levy notice which he admitted to receiving and signing for on date see sec_301_6320-1 a-e7 proced admin regs see also 126_tc_356 finding that a prior opportunity to dispute the underlying tax_liability includes a prior hearing pursuant to sec_6330 this statutory preclusion is triggered by the opportunity to contest the underlying liabilities even if the opportunity is not pursued bell v commissioner t c pincite citing 114_tc_176 b abuse_of_discretion where as here the amounts of a taxpayer’s underlying tax_liabilities are not properly at issue we review the commissioner’s determination for abuse_of_discretion petitioner contended in the petition that it was an abuse_of_discretion to sustain the lien after appeals blatantly disregarded his request for a face-to-face cdp hearing or a new date and time for a telephone hearing this argument is rendered moot because the court granted respondent’s motion to remand for a supplemental face-to-face cdp hearing petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the lien constituted clear taxpayer abuse and unfairness by the irs petitioner did not request any collection alternatives in his cdp hearing request nor did he file any of the delinquent tax returns or submit a form 433-a appeals determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining we note that it would not have been an abuse_of_discretion to deny petitioner a face-to-face cdp hearing because he presented only irrelevant or frivolous arguments contending that he does not owe the tax until the irs presents him with original source documents of their claim in the cdp request and the follow-up fax and letter to settlement officer phillips see sec_301_6330-1 q a-d7 and q a-d8 proced admin regs see also golditch v commissioner tcmemo_2010_260 huntress v commissioner tcmemo_2009_161 summers v commissioner tcmemo_2006_219 ho v commissioner tcmemo_2006_41 the lien appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the lien action accordingly respondent did not abuse his discretion in sustaining the lien in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
